Citation Nr: 0119218	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  00-16 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
ear disability.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at law


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1955 to 
January 1959.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO) which, inter alia, denied the 
veteran's attempt to reopen his claims of entitlement to 
service connection for hearing loss and left ear disability.  
The veteran has duly perfected an appeal as to those two 
issues.

Other issues

A June 2000 Statement of the Case (SOC) addressed the two 
issues listed on the first page of this decision, namely 
whether new and material evidence had been submitted which 
was sufficient to reopen the veteran's claim of entitlement 
to service connection for hearing loss and left ear 
disability.  The SOC also addressed five other issues: 
entitlement to service connection for right shoulder 
disability and whether new and material evidence had been 
submitted to reopen the veteran's claims of entitlement to 
service connection for cervical spine arthritis, left 
shoulder arthritis, dorsal spine disability and right hip 
disability.  

In July 2000, under cover letter from the veteran's 
representative, the veteran submitted a signed VA Form 9, 
Appeal to Board of Veterans' Appeals.  The VA form 9 was 
received at the RO on August 1, 2000.  Although each issue 
addressed in the June 2000 Statement of the Case, a total of 
seven issues, was listed in typewritten form in item 10 of 
the VA Form 9, a line was drawn through five of the  listed 
issues, all except for the issues of whether new and material 
evidence has been submitted to reopen claims of entitlement 
to service connection for hearing loss and left ear 
disability.  The veteran separately initialed each change on 
the VA Form 9.  


In light of the above, the Board concludes that the veteran 
is seeking appellate review only of the issues listed on the 
title page of this action.  No perfected appeal has been 
filed as to the issues of entitlement to service connection 
for right shoulder disability and whether new and material 
evidence had been submitted to reopen the veteran's claims of 
entitlement to service connection for cervical spine 
arthritis, left shoulder arthritis, dorsal spine disability 
and right hip disability.  This appears to be the intent of 
the veteran, as evidenced by the VA Form 9 signed by him.  
The Board also notes in passing that only the two issues 
listed on the first page of this decision have been certified 
by the RO under 38 C.F.R. § 19.35 (2000).  There is no 
communication from the veteran or his representative or any 
other indication in the file that he desires otherwise.  In 
the absence of perfected appeals as to these five issues, the 
Board will not discuss them further.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200 et seq., 20.302 (2000).   


FINDINGS OF FACT

1.  An unappealed May 1990 rating decision denied the 
veteran's claims of entitlement to service connection for 
hearing loss and left ear disability.

2.  The evidence added to the record since the May 1990 
rating decision is redundant or cumulative of evidence 
previously of record or is not, either by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claims. 


CONCLUSIONS OF LAW

1.  The May 1990 RO rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (2000).

2.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for hearing loss.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

3.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for left ear 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen his claims of entitlement to 
service connection for hearing loss and for left ear 
disability, which were initially denied in an unappealed May 
1990 rating decision.

In the interest of clarity, the Board will initially review 
the generally applicable law and regulations.  The Board will 
then briefly review the factual background of this case and 
finally will discuss the issues on appeal.  Since both issues 
involve review of the same medical evidence and have been 
addressed together at every point since the veteran's initial 
claim in March 1990, the Board will consider both issues 
together as well.

Pertinent Law and Regulations

Service connection

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).  

Service incurrence or aggravation of organic diseases of the 
nervous system, to include sensorineural hearing loss, may be 
presumed if manifested to a compensable degree within one 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2000).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).

Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. 7105 (West 1991); 38 C.F.R. 20.1103 (2000).  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. 20.200 (2000).  

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented), will 
be evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 
38 U.S.C.A. § 5108.  Then, if new and material evidence has 
been submitted, the Board may proceed to evaluate the merits 
of the claim but only after ensuring VA's duty to assist has 
been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 [VCAA], Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
(2000) [to be codified at 38 U.S.C. § 5103A], pertaining to 
VA's duty to assist veterans in the development of their 
claims, appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f). 

Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) [to be codified at 38 U.S.C.A. 
§ 5103A]. 

Factual Background

Evidence of record in May 1990 

In March 1990, the veteran filed claims of entitlement to 
service connection for hearing loss and for left ear 
disability.  These claims were denied in a final May 1990 
rating action.  The relevant evidence of record at the time 
of the 
May 1990 RO denial of those claims may be summarized as 
follows.

Service medical records show that the veteran, at his 
enlistment examination in January 1955, exhibited auditory 
acuity of 15/15 bilaterally on both whispered and spoken 
voice testing.  The records show that in August 1958 the 
veteran presented for treatment of external otitis and a 
puncture of the left ear drum.  The external ear canal was 
infected and the veteran experienced considerable purulent 
drainage at night.  Over the month of August 1958, the 
purulent drainage lessened and the perforation slowly closed.  
By September 1958, however, the perforation had ceased to 
close any further, and the veteran was referred to an ear, 
nose and throat (ENT) consultation.

The report of the ENT consultation noted that the veteran had 
sustained a traumatic perforation of his left ear drum in 
August 1958 and that the ear had been dry since a few days 
following the injury.  After examination of the veteran, an 
artificial (paper) drum was inserted into the veteran's left 
ear.  

The service medical records indicate that by the end of 
September 1958, the paper drum was in place and no further 
drainage was evident.  In October 1958, the paper disc was 
noted to be adherent to the antero-superior wall of the 
canal, well away from the ear drum.  The ear drum looked 
fairly normal and no perforation was visible, although the 
portion behind the disc was not visualized.  At his 
examination for discharge in January 1959, the veteran 
exhibited auditory acuity of 15/15 bilaterally on both 
whispered and spoken voice testing; the report recorded no 
complaints or findings regarding any left ear problems or 
hearing impairment.

The veteran was afforded a VA examination in November 1959, 
scheduled in connection with a claim of service connection 
for a back disability.  At that time, the veteran made no 
reference to any left ear or hearing problems.  Indeed, the 
veteran reported that, other than with respect to his back 
problems, he had no other complaints.  Physical examination 
of the ears disclosed the absence of any significant 
abnormalities.  The veteran's auditory acuity on whispered 
voice testing was 15/15 bilaterally, and on "CV" testing 
was 20/20 bilaterally.

The file is devoid of any evidence referring to the veteran's 
left ear or any hearing loss until March 1990.

In his March 1990 claim of entitlement to service connection 
for hearing loss and left ear impairment, the veteran stated 
that he sustained damage to his ears in service and that he 
was informed in 1961 or 1962 that his ears were still 
damaged.  He indicated that his hearing had deteriorated 
significantly within the past few years. 

The May 1990 RO decision 

In its May 1990 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for hearing loss 
and for left ear disability.  With respect to hearing loss, 
the RO noted that there was no evidence of hearing loss at 
service separation or on VA examination in November 1959, and 
in any event there was no evidence of hearing loss to a 
degree of 10 percent or more within one year of discharge 
from service.  With respect to left ear disability, the RO 
noted that there was no evidence on file showing a chronic or 
continuing problem, either in service or thereafter, 
associated with the left ear drum perforation experienced in 
service.

The veteran was informed of the May 1990 RO decision by 
letter dated June 8, 1990.  He did not appeal that decision.

In a February 1998 VA Form 9, the veteran, in essence, 
requested that his claims of entitlement to service 
connection for hearing loss and a left ear disability be 
reopened.  In the Introduction to a March 1999 decision on 
issues unrelated to the current appeal, the Board noted this 
and referred the issues to the RO for appropriate action.  

Additional evidence

Medical evidence added to the record following the May 1990 
rating decision the report of a March 1998 VA general medical 
examination.  The March 1998 examination report is negative 
for any complaints with respect to hearing loss or the 
veteran's left ear.  Physical examination disclosed the 
presence of cerumen in the external ear canals but was 
otherwise negative for any findings regarding the veteran's 
ears.

Analysis
Discussion

The submission of new and material evidence by a VA claimant 
to reopen a previously denied claim is a jurisdictional 
prerequisite to the reexamination of the appellant's claim by 
VA and the Board.  The Board is obligated by law to conduct a 
de novo review of this issue.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).

In May 1990, the RO denied the veteran's claims of 
entitlement to service connection for hearing loss and for 
left ear disability, in essence because no such disabilities 
were found to currently exist.  The veteran was notified of 
this decision in a June 1990 letter from the RO.  No notice 
of disagreement or other pertinent correspondence was 
received from the veteran within the one-year period 
following this decision.  Thus, the May 1990 RO decision 
became final.  38 U.S.C.A. 7105; 38 C.F.R. 20.201, 20.302, 
20.1103 (2000).  As discussed above, in order for the 
veteran's claims to be reopened, new and material evidence 
must be presented.  See  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge, supra. 

As described previously, the evidence before the RO in May 
1990 showed that the veteran sustained a perforation of his 
left ear drum with infection and drainage, but that by 
service discharge no complaints or abnormality associated 
with the left ear were noted.  No post service medical 
evidence of any left ear disability was on file.  The 
evidence before the RO in May 1990, including service medical 
records, was entirely negative for any complaints, finding or 
diagnosis of hearing loss.  The Board points out that the 
evidence before the RO in May 1990 included the report of a 
November 1959 VA examination which specifically indicated "no 
significant abnormalities" of the veteran's ears and which 
indicate that his hearing was normal.

With respect to whether any of the newly submitted evidence 
bears directly and substantially upon the specific matters 
under consideration, namely whether the veteran has any 
hearing loss or left ear disability, the record reflects that 
the medical evidence added to the claims file since the May 
1990 rating decision does not refer to hearing loss or left 
ear disability.  There still is no indication of current 
disability for which service connection may be granted.  The 
March 1998 VA examination report only documents the presence 
of cerumen in the veteran's external ear canals, and is 
negative for reference to any left ear impairment or any 
hearing loss.  The examination report is not accordingly not 
material evidence, since in the context of the instant claim, 
in order to constitute "material" evidence, the recently 
submitted evidence must at least demonstrate the presence of 
the claimed disabilities, hearing loss and/or left ear 
impairment.  Cf. Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998). 
[service connection may not be granted unless a current 
disability exists]. 

The veteran essentially contends that he has hearing loss and 
left ear disability due to service.  His statements are 
devoid of any further content.  His statements are therefore 
essentially duplicative of the similar statement made by the 
veteran in March 1990, in which he also contended that 
service connection for the disabilities was warranted.  

Accordingly, the Board concludes that the additional evidence 
submitted by the veteran in order to reopen his claims of 
entitlement to service connection for hearing loss and for 
left ear disability does not bear directly and substantially 
upon the specific matters under consideration and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The Board finds that new and 
material evidence has not been submitted, and the veteran's 
claim of entitlement to service connection for hearing loss 
and his claim of entitlement to service connection for left 
ear disability is not reopened.  The benefits sought on 
appeal remain denied.

Additional comment

As indicated above, the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before VA has a 
statutory duly to assist the veteran in the development of 
his claim.  See 38 U.S.C. § 5103A(f).  As discussed above, 
the Board has determined that new and material evidence has 
not been submitted to reopen the veteran's claims for service 
connection for hearing loss or left ear disability.  
Accordingly, the Board does not believe that VA's duty to 
assist attaches to this case.  

The Board observes that, like most legislation, the VCAA may 
be subject to interpretation and challenge.  The Board is 
aware that subsequent litigation may shed new light on the 
VCAA, including with respect to its application in claims 
such as this one involving the matter of submission of new 
and material evidence.  Therefore, the Board will, in the 
alternative, assume for the sake of argument that the VCAA 
may be applicable and discuss it in connection with this 
case.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995); 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).

Even if the provisions of the VCAA are applicable to this 
case, in whole or in part, the Board finds that its 
provisions have been satisfied.  The VCAA provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.
   
The RO in this case has provided ample notification of its 
decision as to the two issues on appeal in communications to 
the veteran and his representative dated May 22, 2000 and 
June 22, 2000.  The veteran and his representative have been 
given ample opportunity to present evidence and argument in 
support of his claim.  Moreover, the veteran was provided 
with a general VA medical examination in March 1998.  The 
Board is aware of no specific evidence pertaining to these 
two claims which exists and which has not been obtained, and 
the veteran and his representative have pointed to none. 






	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for hearing 
loss, the benefit sought on appeal remains denied. 

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for left ear 
disability, the benefit sought on appeal remains denied. 




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

